Under fuller facts than those appearing in the majority opinion, I dissent, agreeing with the Chancellor that an accounting should be made.
The statement that Mrs. Singer, by her will of June 2, 1944 ". . . . gave her husband $100,000 in cash . . ." is incomplete. The essential part of Item II reads: "It is my will and desire that my husband shall receive from me during my lifetime or from my estate after my death, a total sum of $100,000. In [the] event I have not given to my husband said sum . . . during my lifetime, then I give and bequeath to him such additional sum to be paid from my personal estate as when added to the sum, or sums, given to him during my lifetime, will total the said sum of $100,000."
Here, it seems, is a clear expression of Mrs. Singer's intent that the husband should be accountable for any moneys he had handled for her, other than incidental bounties mentioned in the will, and not questioned. All of the evidence shows that appellant had received substantially more than the hundred thousand dollars.
To me it seems illogical that we should add a judicial post script to the will, the effect of which is to hold that while Mrs. Singer was rational in all respects affecting testamentary capacity, and that undue influence was not exercised, still she really didn't mean what is so clearly shown.
On the main issue of a full accounting I am not prepared to express an opinion. Certified public accountants made partial findings from which the Chancellor drew conclusions and rendered judgment for $18,910.74. I do not think any one, situated as we are, can (in the limited time the case has been under submission and without neglecting other work) say that in point of mathematical computations there was error. We must *Page 23 
presume — and the result indicates — that the Chancellor spent whatever time was necessary to a consideration of the involved details. Before affirming or denying the result he reached, an appreciable period of time would be required for making a "set-up" from the record and checking thousands of entries, item by item. Since the majority finds that the testatrix did not intend that appellant should account for the money he handled for her, but that all such transactions were gifts, irrespective of the limitation of $100,000 fixed in the will, I express no opinion regarding what should be due.